Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2016

                                     No. 04-16-00207-CV

                        Antonio JIMENEZ and Mary Louise Jimenez,
                                      Appellants

                                               v.

                                     Carlos GONGORA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02692
                       Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
       The parties have filed a motion to abate this appeal and alleged that the parties are
considering settling the underlying case. We deny the motion, but on our own motion we
suspend the deadlines in this appeal until November 21, 2016, at which time we order due either
(1) a motion that disposes of this appeal in accordance with Texas Rule of Appellate Procedure
42.1 or (2) the appellant’s brief. The court will not look favorably on any further requests for
extensions of time.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court